[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
1. The motions for Protective order and for a stay by defendant Liberty Mutual is denied. The court's compliance order of August 4, 1989 is reaffirmed, except that defendant CT Page 5485 Liberty Mutual is excused from compliance with respect to "I.S.O. Material" only, and only unless the court sustains similar objections to such material made by other defendants and now pending before the court.
2. As to Carrier's discovery requests pertaining to other environmental claims reinsurance and reserves of other insureds, Liberty Mutual shall produce within 30 days of the date hereof all information and documents as follows:
1. All information and documents available at:
(a) Liberty Mutual's corporate headquarters;
      (b) Any centralized claim office or document repository; and
(c) Any environmental claims unit; and
    2. All information and documents relating to the first 25 environmental claims filed or made in calendar year 1973 and the last 25 environmental claims filed in calendar year 1984.
3. The terms of this Order and the Compliance Order dated August 4, 1989 shall apply solely to defendant Liberty Mutual and shall not bind or be construed in a manner which affects the rights of any other defendant.
4. Carrier is awarded a reasonable sum for all costs and expenses, including attorneys fees, incurred in connection with the preparation and presentation of Carrier's Motion for an Order for Compliance and its response to the Motions. Absent agreement as to amount plaintiff is ordered to contact the clerk for scheduling a hearing as to amount.
5. This Order shall be without prejudice to Carrier's right to move for more complete discovery responses.
KOLETSKY, J.